COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00050-CR


HOWARD COLLIER, JR.                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1332896D

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant Howard Collier, Jr. waived his right to a jury and pled guilty to

one count of aggravated sexual assault of a child. The trial court sentenced him

to thirty-five years’ confinement. Appellant’s court-appointed counsel has filed a

motion to withdraw as counsel and a brief in support of that motion. In the brief,

counsel avers that, in his professional opinion, this appeal is frivolous. Counsel’s


      1
       See Tex. R. App. P. 47.4.
brief and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 3      Although given the opportunity, neither the State nor

Appellant filed a response to the Anders brief. We note that there is no reporter’s

record of the guilty plea hearing, but the presentence investigation report (PSI)

was filed with the trial clerk, and upon this court’s order, the appellate record was

supplemented with the PSI.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. 4 Only then may

we grant counsel’s motion to withdraw. 5

      Because Appellant entered an open plea of guilty, our independent review

for potential error is limited to potential jurisdictional defects, the voluntariness of

his plea, error that is not independent of and supports the judgment of guilt, and

error occurring after entry of the guilty plea. 6

      2
         386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
         See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).
      4
         See id. at 511.
      5
         See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      6
         See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003).


                                            2
      We have carefully reviewed counsel’s brief and the appellate record,

including the PSI. We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the appellate record that arguably might support

this appeal. 7 Accordingly, we grant counsel’s motion to withdraw and affirm the

trial court’s judgment.



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 23, 2015




      7
       See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005);
Patton v. State, No. 02-09-00156-CR, 2011 WL 476807, at *1 (Tex. App.—Fort
Worth Feb. 10, 2011, pet. ref’d) (mem. op., not designated for publication).


                                        3